                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


JEFFREY R. SWANSON,

              Plaintiff,

v.                                                         No. 19-CV-65 MV/GBW

JSR TRUCKING INC. and
VOLVO GROUP NORTH AMERICA LLC,

              Defendants.



     MEMORANDUM OPINION AND ORDER ADOPTING MAGISTRATE JUDGE’S
        PROPOSED FINDINGS AND RECOMMENDED DISPOSITION AND
              GRANTING PLAINTIFF’S MOTION TO REMAND


       This matter comes before the Court on Plaintiff’s Motion to Remand the case to the First

Judicial District of New Mexico. Doc. 12. For the following reasons, the Court grants Plaintiff’s

motion.

       Plaintiff filed his Complaint in New Mexico’s First Judicial District on November 30,

2018. Doc. 3-1. Defendant Volvo timely removed the case to federal court on January 22, 2019.

Doc. 3. On February 20, 2019, Plaintiff filed a Motion to Remand. Doc. 12. That motion was

fully briefed on April 10, 2019. See docs. 14, 18. On May 15, 2019, the Magistrate Judge filed

his Proposed Findings and Recommended Disposition (PFRD), in which he recommended

granting Plaintiff’s Motion and remanding the case to New Mexico’s First Judicial District. Doc.

21. Neither party has filed objections to the PFRD, and, upon review of the record, I concur with

the Magistrate Judge’s findings and recommendations.
       Wherefore, IT IS HEREBY ORDERED that the Magistrate Judge’s Proposed Findings

and Recommended Disposition (doc. 21) is ADOPTED. Plaintiff’s motion is GRANTED and

this case is hereby REMANDED to New Mexico’s First Judicial District.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to take the necessary

action to cause this case to be remanded to state court.




                                               MARTHA VÁZQUEZ
                                               UNITED STATES DISTRICT JUDGE




                                                 2
